Exhibit 10.63
 
CONSULTING SERVICES AGREEMENT




 
THIS CONSULTING SERVICES AGREEMENT (the "Agreement") is made and entered into as
of this 29th day of April 2010, by and between Location Based Technologies, Inc.
the (“Company”), a Nevada corporation and, Net-Gain Financial ("Consultant");
 
ENGAGEMENT OF CONSULTANT; SERVICES TO BE PERFORMED
 
WHEREAS, Location Based Technologies, Inc. desires to engage the services of
Consultant as a Business Development and Stakeholder Management Consultant. The
duties will include:
 
 
i)
To lead, assist and advise on how the Company can position itself to raise
capital.  The Consultant’s consulting engagement is on a non-exclusive basis.

 
 
ii)
To introduce and present the Company, on a non-exclusive basis, to key strategic
partners, investors and technology service providers that will quickly and
efficiently integrate the device into their sales activities. This may take the
form of a teaming, merger or acquisition play.

 
 
iii)
To provide services that help in the development, implementation and maintenance
of an ongoing program to increase the investment community’s awareness of
Client’s activities and to utilize business relationships to develop sales of
the Client’s products and services, especially in the international market
place.



NOW, THEREFORE, in consideration for the mutual covenants contained herein, the
parties hereby agree as following:


1. Compensation for Consulting Services:


 (a)                 As compensation for the capital raise services to be
performed by Consultant hereunder, the Company shall pay to Consultant a bonus
fee of 5% (five percent) of the total investment value (paid in a combination of
cash and/or equity at the consultant’s choice) on any funds invested, bridged or
otherwise accepted by the Company as a result of the direct introduction by the
consultant.


(b)      A monthly sum of twenty five thousand ($25,000.00), payable on the
first (1st) day of each calendar month.  This fee for services will commence
April 1st, 2010 and may be paid in cash and/or equity, at the consultant’s
option. The cash portion is subject to new capital infusion and may be
substituted for an equal value in equity. The number of shares to be issued in
lieu of the $25,000 cash payment each month shall be calculated at follows:
$25,000 divided by the closing price on April 8th, 2010.  The quarterly
restricted common stock package shall be issued for May, June and July 2010
during the month of May; August, September, October 2010 restricted common stock
package shall be issued during the month of October; November, December, January
restricted common stock package shall be issued during the month January; and
the final restricted common stock package shall be issued during the month of
April 2011.


(c) Consultant will pay all expenses of its office, activities and travel and be
responsible for the acts and expenses of its employees. In addition to the
compensation to be paid to Consultant hereunder, the Company shall reimburse
Consultant for Consultant’s reasonable expenses incurred in the performance of
the consulting services hereunder, provided that such expenses are presented to,
and approved by the Company in advance.
 
 
1

--------------------------------------------------------------------------------

 
 
2. Term


The term this Agreement will be for twelve months and will automatically expire
on April 30, 2011.  The monthly consulting compensation outlined in Part 1(b) of
this agreement will commence on May 1st, 2010 unless another date is mutually
agreed upon prior to that date.




3. Names of Investors


During the term hereof Consultant shall promptly provide to the Company in
writing the names of all potential Investors contacted by Consultant, to result
in compensation outlined in Part 1(a).




4. Information and Data


In connection with Consultant’s activities hereunder, The Company will furnish
Consultant with analytics, engineering resources, administrative support and
such other information and data regarding the services the “Company” deems
appropriate, at the Company’s discretion.




5. Independent Contractor


In rendering consulting services to the Company pursuant to this Agreement, it
is acknowledged and agreed that Consultant shall be acting solely as an
independent contractor and shall not have authority to the Company in any regard
except as may be specifically delegated to Consultant by the Company in writing.


6. Notices


All notices and other communications required or permitted to be given hereunder
shall be in writing and shall be deemed to have been duly given if delivered
personally, given by prepaid telegram, sent by fax, sent by confirmed email, or
mailed by registered or certified mail, postage prepaid, addressed to the party
to who sent as follows:



 
To Consultant:
Netgain Financial, Inc.

6119 La Granada Avenue
Rancho Santa Fe, CA 92067
brian@netgain-financial.com


 
To Company:
Location Based Technologies, Inc.

38 Discovery - #150
Irvine, CA 92618
ATTN: Desiree Mejia
Fax: (714) 200-0287
 
Any party may change the address to which such communications are to be directed
to him or it by giving written notice in the manner provided in this paragraph.
 
 
2

--------------------------------------------------------------------------------

 
 
7. Indemnification
 
Company shall, at its sole cost and expense, defend and hold harmless Contractor
(including Contractor’s current and former officers, directors and employees),
from any and all allegations, claims, losses, damages, penalties, judgments,
liabilities, costs and expenses (including, without limitation, the costs of
defense and other reasonable expenses of litigation, that may be incurred by,
imposed upon, or asserted against Contractor by reason of any legal proceeding,
claim, action or demand of a third party (each a “Claim”), including allegations
that Contractor is vicariously liable for the actions of Company, arising from
Contractor’s performance of services under this Agreement, any breach of this
Agreement or any willful misconduct or negligent act or omission of Company
(including Company’s officers, directors and employees) in connection with its
activities under this Agreement.  Company’s obligation to hold Contractor
harmless under this Section 7 shall survive the expiration or termination of
this Agreement by either party for any reason.
 
Consultant agrees to indemnify and hold harmless the Company and its directors,
officers, employees, agents, and controlling persons (each an “Indemnified
Party”) from and against any and all claims, loss, liability, damage, cost and
expense whatsoever (a “Claim”) relating to such Claims, including reasonable
attorneys fees, arising out of or relating to the engagement hereunder or any
transaction contemplated hereby:
 
8. Miscellaneous Provisions
 
 (a) This Agreement may not be assigned by Consultant to any person without the
prior written consent of Company.  Subject to the foregoing, this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.


(b) The parties agree to execute any and all documents that may be reasonably
necessary in order to effectuate the transactions contemplated by this
Agreement.


(c) This Agreement shall be construed in accordance with and governed by the
laws of the State of California applicable to contracts made and to be performed
in that State.


(d) This Agreement contains the entire understanding between the parties and
supersedes any prior written or oral agreements between them respecting the
subject matter contained herein.


(e)    There are no representations, agreements, arrangements or understandings,
oral or in writing, between or among the parties relating to the subject matter
of this Agreement which are not fully expressed herein.


(f)           Any dispute arising from the terms or obligations of this
Agreement shall be submitted to binding arbitration in accordance with the rules
and regulations of the American Arbitration Association sitting in Orange
County, California, and any decision by the American Arbitration Association may
be enforced by any court having jurisdiction thereof.  Notwithstanding the
foregoing, any party may commence legal action to obtain preliminary injunctive
or other temporary relief to enforce the terms of this Agreement pending
arbitration, and/or to obtain or compel specific performance of this Agreement
pursuant to any award of the American Arbitration Association.


(g)           If any legal action should be brought between or among the parties
(including arbitration), the prevailing party shall be entitled to recover all
costs incurred therein, including but not limited to reasonable attorneys’ fees.


(h)           If the scope of any provision of this Agreement is too broad in
any respect whatsoever to permit enforcement to its full extent, then such
provision shall be enforced to the maximum extent permitted by law, and the
parties hereto consent and agree that such scope may be judicially modified
accordingly and that the whole of this Agreement shall not thereby fail, but
that the scope of such provision shall be curtailed only to the extent necessary
to conform to law.


 
3

--------------------------------------------------------------------------------

 
 
(i)           All paragraph headings herein are inserted for convenience only
and shall not be used in any way to modify, limit, construe or otherwise affect
this Agreement or the interpretation thereof.

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.




LOCATION BASED TECHNOLOGIES, INC. (The “Company”):






By:          __________________________
Desiree Mejia, COO




NETGAIN FINANCIAL, Inc. (The “Consultant”):


 
 
By:          __________________________
Brian Quinn
 
 
4